 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Kimberly.Frayn@usdoj.gov

 7   Representing the United States

 8                   UNITED STATES DISTRICT COURT
 9                        DISTRICT OF NEVADA
                                                 -oOo-
10
     UNITED STATES OF AMERICA,                     )
11                                                 )   Case No.: 2:18-CR-345-RFB-GWF
                     Plaintiff,                    )
                                                   )   Stipulation to Continue Oral Argument
12                                                 )   Hearing on Motion to Dismiss
            vs.                                    )   (First Request)
13                                                 )
     ADALBERTO ROQUE,                              )
14                                                 )
                     Defendant.                    )
15                                                 )

16

17
            The government and defendant Aldaberto Roque, through his counsel RENE L.
18
     VALLADARES, Federal Public Defender, and Andrew Wong, Assistant Federal Public
19
     Defender, hereby agree and stipulate that the hearing set for oral argument on the
20
     Defendant’s motion to dismiss, currently set for April 9, 2019, at 3:00 p.m. be continued to
21
     either April 15 or the afternoon of April 16, 2019, at a time convenient to this Court for the
22
     following reasons:
23
            1.      The government needs additional time to prepare for oral argument. AUSA
24
     Nancy Olson will be assisting AUSA Kimberly M. Frayn in arguing the issues. She is out of
 1   the district from April 9, 2019, until Monday, April 15, 2019, and will be unable to appear

 2   at the currently scheduled hearing date. The requested continuance will allow for continuity

 3   of counsel and is made in furtherance of judicial economy. Denial of the request may result

 4   in a miscarriage of justice.

 5          2.      The Defendant is incarcerated. The defense counsel does not oppose this brief

 6   continuance. The brief delay will not be unduly prejudicial to the defense.

 7          3.      The brief three business day continuance will not delay the trial, which is

 8   presently set for May 20, 2019.

 9          4.      It is respectfully requested that the oral argument on the Defendant’s motion

10   to dismiss, currently set for April 9, 2019, at 3:00 p.m. be continued to either April 15 or the

11   afternoon of April 16, 2019, at a time convenient to this Court. This is the first request to

12   continue this motion hearing.

13                  Dated this the 4th day of April, 2019.

14

15   NICHOLAS A. TRUTANICH                               RENE L. VALLADARES
     United States Attorney                              Federal Public Defender
16

17   /s/Kimberly M. Frayn                                /s/ Andrew Wong
     KIMBERLY M. FRAYN                                   ANDREW WONG
18   Assistant United States Attorney                    Assistant Federal Public Defender

19

20

21

22

23

24
                                                 2
 1                   UNITED STATES DISTRICT COURT
 2                        DISTRICT OF NEVADA
                                                -oOo-
 3
     UNITED STATES OF AMERICA,                     )
 4                                                 ) Case No.: 2:18-CR-345-RFB-GWF
                    Plaintiff,                     )
                                                   ) ORDER
 5                                                 )
            vs.                                    )
 6                                                 )
     ADALBERTO ROQUE,                              )
 7                                                 )
                    Defendant.                     )
 8                                                 )

 9

10
                                         FINDING OF FACTS
11
            Based on the pending Stipulation of counsel and good cause appearing therefore,
12
     the Court finds that:
13
            1.      The government needs additional time to prepare for oral argument. AUSA
14
     Nancy Olson will be assisting AUSA Kimberly M. Frayn in arguing the issues. She is out of
15
     the district from April 9, 2019, until Monday, April 15, 2019, and will be unable to appear
16
     at the currently scheduled hearing date. The requested continuance will allow for continuity
17
     of counsel and is made in furtherance of judicial economy. Denial of the request may result
18
     in a miscarriage of justice.
19
            2.      The Defendant is incarcerated. The defense counsel does not oppose this brief
20
     continuance. The brief delay will not be unduly prejudicial to the defense.
21
            3.      The brief three-business day continuance will not delay the trial, which is
22
     presently set for May 20, 2019.
23

24
                                               3
 1          4.     It is respectfully requested that the oral argument on the Defendant’s motion

 2   to dismiss, currently set for April 9, 2019, at 3:00 p.m. be continued to either April 15 or

 3   the afternoon of April 16, 2019, at a time convenient to this Court. This is the first request

 4   to continue this motion hearing.

 5                                                  ORDER

 6          IT IS THEREFORE ORDERED that the hearing currently set for April 9, 2019, at

 7                                  24th
     3:00 p.m. be continued to the ________                                    10 00 AM
                                            day of April, 2019, at the hour of __:____ .

 8

 9                     4th day of ________________,
            DATED this ____          April          2019.

10

11                                                       __________________________________
                                                         RICHARD F. BOULWARE, II
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
